Citation Nr: 0921228	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  03-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A 1151 for hallux abducto valgus of the right foot, 
partial right side paralysis, and memory loss due to VA 
medical treatment.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to 
July 1974.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision. 

In June 2007, the Board issued a decision which denied the 
Veteran's claim.  The Veteran appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court); 
which, pursuant to a January 2009 Order, vacated the Board's 
decision and returned the Veteran's case to the Board for 
compliance with a joint motion for remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Court order to vacate the Board's decision was 
essentially premised on the fact that an additional VA 
examination was needed to clarify a previously rendered VA 
medical opinion.  

In particular, the joint motion for remand found that the 
Board had provided insufficient reasons and bases to explain 
why the VA examination in September 2006 was probative 
evidence against the Veteran's claim when the opinion failed 
to rule out a relationship between the Veteran's May 2000 
surgery at the VA and his claimed disability. 

Specifically, the joint motion asserted that the VA examiner 
did not clarify the question of whether the Veteran's right 
sided symptoms may have been associated with a post-operative 
case of septicemia.

It is noted that the examiner in the 2006 VA examination 
report, while perhaps not artfully worded, essentially found 
that even if the Veteran had septicemia, his lower extremity 
weakness and circumduction in gait was less likely than not 
caused by it.  The examiner allowed that there was a 
possibility that septicemia could have caused the lower 
extremity weakness and circumduction in gait, but he found 
that the likelihood was less than 50 percent.

Nevertheless, given that the Court has essentially ordered an 
additional examination, an additional examination should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by an appropriate specialist 
to ascertain whether he has an additional 
permanent disability, to include that 
manifested by hallux abducto valgus of the 
right foot, right side partial paralysis 
and weakness, memory loss, and occasional 
nausea as a result of the fibular 
sesamoidectomy and hardware removal 
performed in May 2000.  The Veteran's 
claims file must be available to, and 
reviewed by, the examiner.  The examiner 
should review the medical records 
associated with the May 2000 fibular 
sesamoidectomy and hardware removal as 
well as the VA examination report from 
September 2006.  

The examiner should then provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
the Veteran has additional disability, to 
include that manifested by right sided 
weakness (lower and upper extremities), 
memory loss, and occasional nausea that is 
due to the VA surgery on May 8, 2000.  

The examiner should also provide an 
opinion as to whether it is as likely as 
not (50 percent or greater) that the 
Veteran's right sided symptoms were caused 
by a post-operative case of septicemia; 
and, if so, whether the development of 
septicemia following such a surgical 
procedure would constitute either (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA, or 
(b) be considered an unforeseeable result 
of the surgery.

Should the examiner conclude that the 
Veteran has additional disability as a 
result of the May 2000 VA surgery; the 
examiner should specifically indicate 
whether such additional disability was (a) 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical, or surgical treatment, or 
examination; or (b) was due to an event 
not reasonably foreseeable.  The examiner 
must explain the rationale for all 
opinions given.

2.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




